!JWUBHARY
NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
No. 29956

IN THE INTERMEDIATE coURT oF APPEALs

oF THE sTATE oF HAwArI

§§

§§

STATE OF HAWAfI, Plaintiff-Appellee, §§

VS_ DK

JULIA M. LOOK, Defendant-Appellant §§

§§

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIH :

HONOLULU DIVISION

z
a

(Case No.

 

lDTA-09-OOl66)

\\

SUMMARY DISPOSITION ORDER
(By: Nakamura, Chief Judge, Foley, and Leonard, JJ.)

Defendant-Appellant Julia M. Look (Look) appeals from
the Judgment filed on June 29,

2OO9,F in the District Court of
the First Circuit

(district court).W

Look was convicted of operating a vehicle under the
influence of an intoxicant (OVUII), in violation of Hawaii

Revised Statutes §§ 291E-6l(a)(l) and (b)(1) (Supp. 2008).

On appeal, Look argues that the district court erred by
denying her motion to dismiss the OVUII charge because the

(HRS)

written complaint and oral charge failed to state an essential
element of the offense, namely, that Look operated or assumed
actual physical control of a vehicle upon a public way, street,
road, or highway.W

l/

- The bar code affixed to the Judgment bears the date June 26,
but the Judgment is file-stamped June 29,

2009,
2009.

2/

The Honorable William A. Cardwell presided.
3/

Look moved pretrial to dismiss the OVUII charge as insufficient and
the district court denied Look's motion before trial.

GIVH.A

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

Upon careful review of the record and the briefs
submitted by the parties, we resolve Look's point of error as
follows:

"[T]he operation [or the assumption of actual physical
control] of a vehicle on a public way, street, road, or highway
is an attendant circumstance of the offense of OVUII, and is
therefore an element of the offense." State v. Wheeler, 121
HawaiH.383, 393, 219 P.3d 1170, 1180 (2009). The OVUII charge
brought against Look was insufficient because it failed to allege
that Look operated or assumed actual physical control of a
vehicle upon a public way, street, road, or highway. lQ;

Therefore, d

IT IS HEREBY ORDERED that the district court's Judgment
filed on June 29, 2009, is vacated, and this case is remanded to
the district court with instructions to dismiss the OVUII charge
without prejudice.

DATED: Honolulu, HawaFi, June 23, 2010.

On the briefs: '  %‘ %éa/)o,b(,“’_{

James S. Tabe Chief Judge

Deputy Public Defender éL2;Méz§W;?

for Defendant-Appel1ant

    

Loren J. Thomas

Deputy Prosecuting Attorney
City and County of Honolulu
for Plaintiff-Appellee